             Case 3:19-cv-06099 Document 1 Filed 09/25/19 Page 1 of 4



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA


 ALESSANDRO MASI,

                                 Plaintiff,                   Docket No. 3:19-cv-6099

        - against -                                           JURY TRIAL DEMANDED

 THE YOUNG TURKS, INC.

                                 Defendant.


                                           COMPLAINT

       Plaintiff Alessandro Masi (“Masi” or “Plaintiff”) by and through his undersigned counsel,

as and for his Complaint against Defendant The Young Turks, Inc. (“Young Turks” or

“Defendant”) hereby alleges as follows:

                                  NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of the inside of the Halden luxury prison in Norway, owned and

registered by Masi, a professional photographer. Accordingly, Masi seeks monetary relief under

the Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in California.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).
              Case 3:19-cv-06099 Document 1 Filed 09/25/19 Page 2 of 4



                                             PARTIES

       5.      Hames is a professional photographer in the business of licensing his photographs

to online and print media for a fee having a usual place of business at 6 Balmoral Road, London,

England NW25DY.

       6.      Upon information and belief, Young Turks is a domestic limited liability

company duly organized and existing under the laws of the State of Delaware, with a place of

business at 6230 Wilshire Blvd, Los Angeles, California 90048 and with an office in San

Francisco. Upon information and belief, Young Turks is registered with the California

Department of Corporations to do business in California. At all times material, hereto, Young

Turks has owned and operated their YouTube Page website at the URL:

www.YouTube.com/User/TheYoungTurks (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Masi photographed the Halden luxury prison in Norway (the “Photograph”). A

true and correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Masi is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with the United States Copyright Office and was

given registration number VA 1-996-957.

       B.      Defendant’s Infringing Activities

       10.     Young Turks the Photograph on the Website. See URL:

https://www.youtube.com/watch?v=neY1xK_-1mY. A screenshot of the Photograph on the

Website is attached hereto as Exhibit B.
                Case 3:19-cv-06099 Document 1 Filed 09/25/19 Page 3 of 4



          11.    Young Turks did not license the Photograph from Plaintiff for its article, nor did

Young Turks have Plaintiff’s permission or consent to publish the Photograph on its Website.

                                CLAIM FOR RELIEF
                     (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                (17 U.S.C. §§ 106, 501)

          12.    Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

          13.    Young Turks infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Young Turks is not, and has never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

          14.    The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.    Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          16.    As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests judgment as follows:

          1.     That Defendant Young Turks be adjudged to have infringed upon Plaintiff’s

                 copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;
             Case 3:19-cv-06099 Document 1 Filed 09/25/19 Page 4 of 4



       2.     That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

              gains or advantages of any kind attributable to Defendant’s infringement of

              Plaintiff’s Photograph;

       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded punitive damages for copyright infringement;

       5.     That Plaintiff be awarded attorney’s fees and costs;

       6.     That Plaintiff be awarded pre-judgment interest; and

       7.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       September 25, 2019
                                                 LIEBOWITZ LAW FIRM, PLLC

                                                     /s/Richard Liebowitz
                                                     Richard Liebowitz
                                                     11 Sunrise Plaza, Suite 305
                                                     Valley Stream, New York 11580
                                                     516-233-1660
                                                     RL@LiebowitzLawFirm.com

                                                     Attorneys for Plaintiff Alessandro Masi
